NO.
12-07-00261-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
            
MARCUS CARDELL RUSH,          §          APPEAL
FROM THE SEVENTH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM




            Appellant
Marcus Cardell Rush attempts to appeal the trial court’s July 5, 2007 order
denying his motion for judgment nunc pro tunc. 
Because this is not an appealable order, we dismiss the appeal for want
of jurisdiction.
            Neither the
United States nor the Texas constitution guarantees the right to appeal state
criminal convictions.  Griffin v.
State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004).  The right to appeal in a criminal case is
granted only by statute.  Bayless
v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002).  No statute vests this court with jurisdiction
over an appeal from an order denying a motion for judgment nunc pro tunc.  Everett v. State, 82 S.W.3d
735, 735 (Tex. App.–Waco 2002, pet. dism’d) (mem. op.).  Therefore, we do not have jurisdiction over
this appeal.
            On July 17,
2007, this court notified Appellant, pursuant to Texas Rule of Appellate
Procedure 37.2, that the information received in this appeal does not contain a
final judgment or other appealable order. 
Appellant was further informed that the appeal would be dismissed if the
information received in the appeal was not amended on or before August 16, 2007
to show the jurisdiction of this court. 
The deadline for amendment has passed, and Appellant has neither
responded to our July 17, 2007 notice or otherwise shown the jurisdiction of
this court.  Accordingly, the appeal is dismissed
for want of jurisdiction.  See
Tex. R. App. P. 37.2, 44.3.
Opinion delivered August 30,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)